EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this “Amendment”) dated as of December 29, 2014 among NEW
MOUNTAIN FINANCE CORPORATION (the “Borrower”), the Lenders party hereto and
GOLDMAN SACHS BANK USA, in its capacity as Administrative Agent (the “Agent”)
under the Credit Agreement referred to below.

 

The Borrower is party to the Senior Secured Revolving Credit Agreement, dated as
of June 4, 2014, among the Borrower, the Lenders party thereto, the Agent, and
Goldman Sachs Bank USA, as Syndication Agent (as amended, amended and restated,
modified or otherwise supplemented prior to the date hereof, the “Credit
Agreement”).

 

The Borrower and the Lenders wish now to amend the Credit Agreement in certain
respects, and accordingly, the parties hereto hereby agree as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement as amended hereby and together with all amended
exhibits and updated schedules and appendices thereto are used herein as defined
therein.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 5 below, and effective as of the Amendment Effective Date,
the Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 is amended by amending and
restating the last two sentences of the definition of “Multicurrency Commitment”
as follows:

 

“The amount of each Lender’s Multicurrency Commitment is set forth on Schedule
1.01(b), or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Multicurrency Commitment, as applicable.  The aggregate amount
of the Lenders’ Multicurrency Commitments as of December 29, 2014 is
$80,000,000.”

 

(b)                                 Section 5.13 is amended as follows:

 

(i)                                     by adding the following new paragraphs
in proper order:

 

(f) the Advance Rate applicable to that portion of the aggregate Value of the
five largest Portfolio Investments exceeding 50% of the aggregate Value of all
Portfolio Investments as of the end of the most recent quarter shall be 0%;

 

(g) the Advance Rate applicable to that portion of the aggregate Value of
unsecured Portfolio Investments exceeding 50% of the aggregate Value of all
Portfolio Investments as at the end of the

 

--------------------------------------------------------------------------------


 

most recent quarter shall be 0% (Cash being excluded solely for the purposes of
calculating amounts pursuant to this clause (g));

 

(h) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in Performing Cash Pay Preferred Stock exceeding 25% of
the aggregate Value of all Portfolio Investments as of the end of the most
recent quarter shall be 0%;

 

(ii)                                     by re-designating paragraphs (f), (g),
(h), (i), (j) and (k) as (i), (j), (k), (l), (m) and (n), respectively; and

 

(iii)                                 by amending and restating the table
following the definition of “Advance Rate” as follows:

 

Portfolio Investment
Unquoted

 

 

 

Quoted

 

Cash and U.S. Government Securities with maturities less than one year

 

100

%

n.a.

 

U.S. Government Securities with maturities greater than one year

 

95

%

n.a.

 

Performing First Lien Bank Loans

 

85

%

75

%

Performing Unitranche Loans

 

80

%

70

%

Performing Second Lien Bank Loans

 

75

%

65

%

Performing Cash Pay High Yield Securities

 

70

%

60

%

Performing Cash Pay Secured Bonds

 

70

%

60

%

Performing Cash Pay Mezzanine Securities

 

65

%

55

%

Performing Non-Cash Pay High Yield Securities

 

60

%

50

%

Performing Non-Cash Pay Secured Bonds

 

60

%

50

%

Performing Non-Cash Pay Mezzanine Securities

 

55

%

45

%

Performing Cash Pay Preferred Stock

 

65

%

55

%

Performing Non-Cash Pay Preferred Stock

 

55

%

45

%

Performing Common Equity (and zero cost or penny warrants with performing debt)

 

30

%

20

%

Non-Performing First Lien Bank Loans

 

0

%

0

%

Non-Performing Second Lien Bank Loans

 

0

%

0

%

Non-Performing Cash Pay Mezzanine Securities

 

0

%

0

%

Non-Performing High Yield Securities

 

0

%

0

%

Non-Performing Secured Bonds

 

0

%

0

%

Non-Performing Common Equity

 

0

%

0

%

 

(iv)                              by adding the following new definitions in
proper order:

 

“Non-Performing Secured Bonds” means Secured Bonds other than Performing Secured
Bonds.

 

2

--------------------------------------------------------------------------------


 

“Performing Cash Pay Secured Bonds” means Secured Bonds (a) as to which, at the
time of determination, not less than 2/3rds of the interest (including
accretions and “pay-in-kind” interest) for the current monthly, quarterly,
semiannual or annual period (as applicable) is payable in cash and (b) which are
Performing.

 

“Performing Non-Cash Pay Secured Bonds” means Performing Secured Bonds other
than Performing Cash Pay Secured Bonds.

 

“Secured Bonds” means bonds that are entitled to the benefit of a lien and
perfected security interest on specified assets of the respective issuer and
guarantors obligated in respect thereof.

 

(c)                                  Schedule 1.01(b) to the Credit Agreement is
amended and restated in the form of Annex I attached hereto.

 

(d)                                 Exhibit A to the Credit Agreement is amended
by replacing “$50,000,000” with “$80,000,000”.

 

Section 3.  Commitment Increase.  Pursuant to Section 2.08(e) of the Credit
Agreement, each Increasing Lender set forth on Annex II hereto under the heading
“Increasing Lender” hereby agrees to make a Multicurrency Commitment in the
amount set forth opposite the name of such Increasing Lender in Annex II hereto,
such Multicurrency Commitment to be effective on the Amendment Effective Date;
provided that each Increasing Lender shall have received its upfront fee set
forth on Annex II.

 

Section 4.  Representations and Warranties.  The Borrower represents and
warrants to each Lender and the Agent that on the Amendment Effective Date
(a) the representations and warranties of the Borrower set forth in Article III
of the Credit Agreement and in the other Loan Documents are true and correct in
all material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the Amendment Effective Date, or as to any such
representation or warranty that refers to a specific date, as of such specific
date and (ii) no Default or Event of Default has occurred and is continuing on
the Amendment Effective Date.

 

Section 5.  Conditions Precedent.  The amendments to the Credit Agreement set
forth in Section 2 of this Amendment shall not become effective until the date
(the “Amendment Effective Date”) on which the conditions below are satisfied,
each of which shall be reasonably satisfactory to the Agent:

 

(a)                                 Execution.  The receipt by the Agent of
counterparts of this Amendment executed by the Borrower, the Agent (in its
capacity as Administrative Agent) and Lenders party to the Credit Agreement.

 

(b)                                 Commitment Increase Request.  The receipt by
the Agent of a written request of the Borrower that the Commitments under the
Credit Agreement be increased, which notice shall specify each existing Lender
that shall have agreed to an additional Commitment and the date on which such
increase is to be effective.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Officer’s Certificate.  The receipt by the
Agent of a certificate, dated the Amendment Effective Date and signed by a
Financial Officer of the Borrower, confirming that (i) the representations and
warranties of the Borrower set forth in Article III of the Credit Agreement and
in the other Loan Documents shall be true and correct in all material respects
(or, in the case of any portion of the representations and warranties already
subject to a materiality qualifier, true and correct in all respects) on and as
of the Amendment Effective Date, or as to any such representation or warranty
that refers to a specific date, as of such specific date, and (ii) no Default or
Event of Default shall have occurred and be continuing on the Amendment
Effective Date or shall result from the transactions contemplated by this
Amendment.

 

The effectiveness of this Amendment is also subject to the payment by the
Borrower of such fees as the Borrower shall have agreed to pay to any Lender or
the Agent in connection herewith, including the upfront fees set forth on Annex
II and, to the extent invoiced at least two Business Days prior to the required
payment date, the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to the Agent, in connection with the
negotiation, preparation, execution and delivery of this Amendment.

 

The Agent shall notify the Borrower and the Lenders of the Amendment Effective
Date promptly upon its occurrence, and such notice shall be conclusive and
binding.

 

Section 6.  Miscellaneous.  Except as specifically herein provided, the Credit
Agreement and the other Loan Documents are in full force and effect and are
hereby in all respects ratified and confirmed.  This Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.  This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page to this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart to this Amendment.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By

/s/ David Cordova

 

 

Name: David Cordova

 

 

Title: Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

6

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

7

--------------------------------------------------------------------------------


 

Annex I

 

SCHEDULE 1.01(b)

 

Commitments

 

Lender

 

Commitment

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

 

48,000,000

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

 

32,000,000

 

 

--------------------------------------------------------------------------------


 

Annex II

 

Increasing Lender

 

Additional Commitment

 

Upfront Fee

 

Goldman Sachs Bank USA

 

$18,000,000 (Multicurrency)(1)

 

$

45,000

 

Morgan Stanley Bank, N.A.

 

$12,000,000 (Multicurrency)(2)

 

$

30,000

 

 

--------------------------------------------------------------------------------

(1)  As of the Amendment Effective Date, Goldman Sachs Bank USA’s total
Commitment under the Credit Agreement will be $48,000,000.

(2)  As of the Amendment Effective Date, Morgan Stanley Bank, N.A.’s total
Commitment under the Credit Agreement will be $32,000,000.

 

--------------------------------------------------------------------------------